 In the Matter ofPACIFIcGAS AND ELECTRIC COMPANY, EMPLOYERairedINTERNATIONALBRO'CIIERIIOOD OFELECTRICAL \VORKERS, LOCAL1245, AFL, PETITIONERCases Nos. 930-R-171,0 and td0-R-1715.Decided April 10, 1947Messrs. Robert H. Gerdes, J. Paul St. Sure,andMiss Anne McDon-ald Christensen,of San Francisco, Calif., for the Employer.Mr. Alfred M. Hansen,of San Francisco, Calif., for the Petitioner.Gladstein, Anderson, Resner, Sawyer, & Edises,byMr. BertramEdises,of Oakland, Calif., for the Intervenor.Mr. Melvin J. Welles,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at San Fran-cisco,Cali fornia, on November 14 and 19, 1946, before Thomas J.Davis, Jr., hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.T1IE BUSINESS OF TIIE EMPLOYERPacific Gas and Electric Company is a public utility corporationorganized under the laws of California, and has its principal officeand place of business in San Francisco, California. It is engaged prin-cipally in the business of (a) generating, buying, transmiting, selling,and distributing electric energy; (b) buying, transporting, selling,and distributing natural gas; and (c) manufacturing, transporting,selling, and distributing manufactured gas, all for light, heat, andpower purposes in the central and northern portion of California.The Employer owns and operates 55 hydro-electric generatingplants, 13 steam electric generating plants, and 3 Diesel electric gen-crating plants, all of which are situated in California. In 1945 itstotal electric load, consisting of all electric energy generated, pur-chased, and received on consignment, was 9,508,773,847 kilowatt hours.In addition, the Employer owns, operates, and maintains in centraland northern California a gas gathering and transmission pipe-line73 N. L R.B., No. 61.328 PACIFIC GAS AND ELECTRIC COMPANY329system, including a large gas compressor station.This system isutilized for the transportation of natural gas from numerous oil andgas fields to its gas distribution systems in the cities and towns whichit serves.The Employer also operates 13 gas manufacturing plants,of which 10 are standby plants reserved against the interruption orshortage of natural gas supply.All of these plants are located inCalifornia, and are operated by fuel oil or butane produced or pur-chased within the State of California.The Employer's total sales ofgas in 1945 were 135,821,546,300 cubic feet.The entire gas load ofthe Employer is sold and delivered in California.At the end of 1945, the Employer had 1,072,324 electric customers,783,989 gas customers, 13,817 water customers, and 743 steam cus-tomers.During the year 1945, the gross revenue of the Employeramounted to $160,269,447, of which $112,676,586 represented revenuefrom its electric business and $46,662,136 revenue front its gas business.The remainder represented the revenues from its water and steambusiness.A large^nuniber of manufacturing industries situated in the areaserved by the Employer are engaged in shipping and receiving com-modities in interstate or foreign commerce, and purchase gas andelectric power from the Employer. In addition, the United StatesGovernment purchases large quantities of electricity and gas from'theEmployer for use in its post offices and military-installations situatedin the area served by the Employer. The Employer also suppliespower to newspapers located in the area which it serves, to the Associ-ated Press, to the San Francisco and Oakland airports, to the Dow-Jones and Company ticker services, to oil refineries, to shipbuildingand repair concerns, steamship lines, navigation aids, railroads, tele-phone and telegraph companies, and radio broadcasting stations.The Employer does not deny, and we find, that its operations affectcommerce within the meaning of the National Labor Relations Act.IT.THE ORGANIZATIONSINVOLVE!)The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.UtilityWorkers Union of America, herein called the Intervenor,isa labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.ICI.THE QUESTIONS CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit orunits. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARD,We find that questions affecting commerce have arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'IV.TILE APPROPRIATE UNITSThe Petitioner and the Intervenor, conceding that a system-wideunit is ultimately appropriate for bargaining, agree that under thepresent circumstances physical employees in the San Francisco andNorth Bay divisions constitute separate appropriate units.The Em-ployer, on the other hand, contends that the only appropriate bar-gaining unit for its employees is a system-wide unit.In the earliest representation proceeding instituted on their behalf,the Board found that all the employer's physical employees consti-tuted a single appropriate bargaining unit and directed an electionamong them in a system-wide unit.2But when it appeared that therewas no immediate prospect that a labor organization could effectivelyorganize the physical employees on a system-wide basis, the Boardmodified its finding and concluded that a unit limited to physicalemployees of the Employer's East Bay Division was appropriate.'Thereafter, the Board successively found appropriate units of theEmployer's physical employees limited to each one of the Employer's13 geographical divisions, including the San Francisco and NorthBay divisions.'The Employer contends that, inasmuch as self-organization amongphysical employees now exists on a system-wide basis, the Boardshould revert to its original finding that a system-wide unit is appro-priate.We do not agree.Although we have indicated that, ultimately, a system-wide unitwill be appropriate, we found that the physical employees in each ofthe Employer's 13 divisions constituted a separate appropriate unitbecause no labor organization has organized effectively on a system-wide basis.There are at present 2 distinct geographical blocks ofrepresentation for these workers, 1 in the San Francisco urban area,and 1 in the rural area surrounding San Francisco, the former repre-sented by the Intervenor and the latter by the Petitioner.Apparently,neither of these labor organizations has achieved sufficient representa-tion among all the Employer's physical employees to warrant theestablishment at this time of a system-wide unit.Accordingly, we"The Intervenor and the Employer executed a contract covering,miter ah,o,both of thedivisions sought by the Petitioner herein, in August 1944, which was renewed pursuant toits terms on January 1, 1946, for 1 year, and which provided for automatic renewal there-after for yearly periods unless notice of termination was given by either party at least 60dais's prior to any annavers.u v dateThis contract is not asserted as a bar, nor could it beas the Petitionei filed its petitiou before the last automatic renewal date of the contract23 NLRB8353 40 NLRB591,41 N L R B 1182144 NLRB66545 N L 11 B 536 , and 49 N L R B 810 PACIFIC GAS AND ELECTRIC COMPANY331are not persuaded that we should now depart from our previous unitdeterminations, the consequence of which would be to disrupt theexisting pattern of collective bargaining for no useful purpose.We find that all employees in the outside forces of the Employerin its San Francisco and North Bay divisions, respectively, includingoutside field employees and field clerks, workers employed in thegenerating stations, substations, gas plants, steam plants, and othershops and plants, clerks in generating stations, meter readers, combi-nation meter readers and collectors, collectors, salesmen, estimators,mappers, inspectors, watchmen, building service employees, and sub-foremen and other working foremen who work along with their crewsand `who do not have the power to hire or to discharge employees undertheir supervision, but excluding other foremen, officials, executiveofficers, comptometer operators, and clerical and office employees, con-stitute two separate units appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONS 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Pacific Gas and ElectricCompany, San Francisco, California, separate elections by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twentieth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Sections 203.55 and 203.56, of National LaborRelations Board Rules and Regulations-Series 4, among the em-ployees in each unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desireto be represented by International Brotherhood of Electrical Work-ers,Local 1245, AFL, or by Utility Workers Union of America,C. I. O., for the purposes of collective bargaining, or by neither.CHAntwrAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections."Any participant in the election heicinmay,upon its prompt request to,and approvalthereof by,the Regional Director, have its name removed from the ballot